Citation Nr: 1601551	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder with radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the issue of entitlement to an earlier effective date prior to May 4, 2009 for a 20 percent rating for residuals of a fractured tibia was listed by the Veteran's representative as an issue on appeal.  See May 2012 Statement of Representative in Appealed Case.  However, this issue is not on appeal, as the Veteran's March 2012 substantive appeal specifically indicated he was appealing only the service connection back issue.  The Veteran requested an earlier effective date because the RO had mistakenly considered a notice of disagreement as a claim for an increased rating in the January 2010 rating decision; however, in a February 2012 statement of the case the RO recognized the notice of disagreement as such, and explained that the effective date was based on the later date, when entitlement arose.  It appears that the Veteran was satisfied with the RO's acceptance of his May 2009 letter as a notice of disagreement, and chose not to perfect his appeal.  Therefore, the Board cannot and will not address this issue.

The Board further notes that the Veteran's representative, the Florida Department of Veterans Affairs (FDVA), submitted a Statement of Accredited Representative in May 2012, in which it declined to make arguments on the Veteran's behalf in anticipation of his requested hearing before a Veterans Law Judge.  The FDVA requested that the Board return the case to the FDVA for preparation of an additional VA Form 646 should the hearing not occur.  Under the provisions of the VA Adjudication Procedure Manual (M21-1MR), a VA Form 646 can be executed prior to certification of an appeal when, in pertinent part, a hearing was not conducted or when exceptional circumstances indicate that an opportunity should be extended to the representative to execute VA Form 646.  See M21-1MR, Part I, Chapter 5, Section F.  Here, however, despite the Veteran's withdrawal of his hearing request, the Board finds that the FDVA has had sufficient opportunity to submit a VA Form 646 on behalf of the Veteran.  Therefore, and given the fact that the RO is not required under the M21-1MR to solicit an additional statement from a representative on behalf of a Veteran's appeal, the Board finds additional action for the purpose of soliciting additional argument from the FDVA is not required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the medical record established that the Veteran has a current low back disability.  His April 2010 VA examination of the spine diagnosed L5/S1 lumbar spondylolisthesis, bilateral, and mild S-1 radiculopathy, moderate mechanical low back pain, and described lumbar disc disease with radiculopathy.  The Veteran suggested that his back disability is due to service, or secondary to his service-connected residuals of a fractured tibia.  Although there is an April 2010 VA opinion providing a negative nexus to service based on a secondary theory of causation, this opinion is not adequate for rating purposes.  

First, the opinion focuses on the theory of entitlement to service connection as secondary to the residuals of tibia fracture, without adequately addressing the theory of entitlement to service connection on a direct basis.  Although it was listed in his medical history, the examiner did not discuss whether it is at least as likely as not that the Veteran's in-service fall could have, as the Veteran has suggested, caused the degenerative process in his back.  Second, the April 2010 examination noted that the Veteran's residuals of tibia fracture caused difficulties standing and running; however, in providing the opinion, the examiner reasoned that the Veteran's altered gait was due to the lumbar radiculopathy, without explaining how the residuals from tibia fracture did not apply.  This is internally inconsistent.  

Remand for another VA medical examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disorder, to include left lower extremity radiculopathy.  The claims folder is to be made available to the examiner for review, with access to Virtual VA and VBMS.  The examination report should be annotated to reflect this review.

The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a low back disorder, to include left lower extremity radiculopathy, which was incurred in or is due to service.  A complete rationale for any opinions advanced must be provided.  The examiner should consider the Veteran's in-service fall through a ship's hatch.  It should also be clarified as to whether the fracture residuals lead to altered gait, which cause or aggravate current back pathology.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the opinion would require resort to speculation.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




